Title: To Benjamin Franklin from Cadwalader Evans, 27 November 1769
From: Evans, Cadwalader
To: Franklin, Benjamin


[Dear] Doctor
Philadia Novr. 27th. 1769.
Your letters of the 8th. and 9th. of Sepr., together with the four French memoirs on the Education of Silk worms, and culture of Mulbery trees, came safe to hand; for which I cordially thank you.
As I do not read French with ease, and have not leisure enough to consult Boyer, I have got my worthy friend Mr. Odell, to take the memoirs, and make such extracts as his Judgement may dictate; which shall be published. I have wrote to Mr. Wharton, and Mr. James on this subject, which they will communicate to you, if worth your notice.
I am pleased that Messrs. Biddle, and Bayley’s, observations of the Transit of Venus, was agreeable to you.
I have not attended the Meetings of our Society for 10 months past; because I must have been a solemn witness to transactions, inconsistent with my Judgement or perpetually engaged in party, and disputation; both of which were irksome to me. On this account, I cannot of my own knowledge, give the reasons, why the other observations were not sent to you. But Dr. Bond can, and probably will; but lest something shoud prevent him I will give his state of the matter, which I beleive is very near the truth. Soon after the Transit Biddle carried his observation to the Society; but Smith and Ewing, who were, or assumed the credit of being at the head of the other observations, delayed bringing in their accompts, under colour, that many Calculations and adjustments were previously to be made. About the time they were brought in, Dr. Bond moved that a copy of all the observations shoud be transmitted to the President by the first Oppertunity. Dr. Smith opposed it for this reason—that as the papers of the Society were shortly to be printed, partial publications woud lessen the curiosity of the publick, and diminish the demand for the work. At that very time, we had great reason to beleive, he had sent all the observations to the Proprietor. So far as I know, and have been informed, all who voted for you resent very highly the impotent indignity intended; but I think the consequence will be, divesting him of his Secretaryship at next Election.
When Dr. Bond proposed to me the plan of the last Society, with Smith and Ewing for Secretaries I told him I coud not join them; because I considered the objects or purposes of the institution were enquieries after things as they really are, with the uses they are capable of being applied to, for general benefit but that such real facts, or truths coud not possibly pass thro such tainted conduits, without contracting a tang—A tang that woud so disguise them, as to deceive the world, and eventually do discredit to every member of the Society.
I was, further, of opinion, that the earnestness of some members for an union of the two Societies was only to have a greater range, for filching of reputation from the labours of others. This was obvious in the observations of the Transit. Smith, Ewing, Williamson got themselves named in the Committee’s of observation, but neither of their observations, were in the least counted upon; Nevertheless, they were named first in the Newspapers, and as professors of the Colledge, woud be thought by such as did not know them, entitled to most if not all the merit. A Pirate, and a Highwayman, I [feel?] some charity for; but a lyar and filcher of reputation, are to me, the most detestable scunks in human society.
I am in hopes you will have the pleasure of taking Mr. James by the hand, in better health than he left us. I have wrote preety fully to him and Mr. Wharton, and if anything in their letters are worth your notice, they will undoubtedly communicate it to you. Mrs. Franklin was here two days agoe, in preety good health. I was up at Burlington 2 weeks agoe, to see Chas. Read’s wife, Just before she died. The Governor and Mrs. Franklin were in high health, and as much beloved and esteemed, as your Paternal affections can desire. Adeiu, Dear Doctor, and be assured I am, most affectionately Your friend
C: Evans
 Addressed: To / Benjamin Franklin Esqr. / Deputy Postmaster General, for / North America in / Craven street / London / per Capt. Sparks
Endorsed: Dr. Cad. Evans Nov. 27. 1769  BF
Put in the Genl. post Without A penny
